Opinion issued November 10, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00363-CV
———————————
GEORGE
OLIVARES, Appellant
V.
TDCJ-CID, Appellee

 

 
On Appeal from the 412th District Court Brazoria County,
Texas

Trial Court Cause No. 41345
 

 
MEMORANDUM OPINION
          We lack jurisdiction to hear this appeal.  Appellant, George Olivares, challenges the
trial court’s judgment signed December 17, 2009.  A notice of appeal must be filed within 30
days after a judgment is signed.  See
Tex. R. App. P. 26.1.  Appellant’s deadline to file his notice of
appeal was Tuesday, January 19, 2010, which was the first business day
following the thirtieth calendar day.  See
Tex. R. App. P. 4.1(a).  Appellant filed his notice of appeal on April
26, 2010, which is 97 days after the deadline. 
An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case.         
          We
dismiss this appeal for lack of
jurisdiction.
We deny all pending motions as
moot.
PER CURIAM
Panel
consists of Justices Jennings, Alcala, and Sharp.